PER CURIAM.
Insofar as plaintiff’s claim seeking monetary compensation from the municipality for his eleven year imprisonment after a conviction for manslaughter in violation of due process of law, is based upon 28 U.S.C. § 1343(3) and 42 U.S.C. § 1983, we affirm on the ground of lack of jurisdiction. The attempt to distinguish Monroe v. Pape, 1961, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492; Egan v. City of Aurora, 1961, 365 U.S. 514, 81 S.Ct. 684, 5 L.Ed.2d 741, and Spampinato v. City of New York, 2 Cir., 1962, 311 F.2d 439, is “patently without merit.” Bell v. Hood, 1946, 327 U.S. 678, 683, 66 S.Ct. 773, 90 L.Ed. 939.
Insofar as plaintiff’s claim is based, not on the Civil Rights Act, but directly upon Section 1 of the Fourteenth Amendment to the United States Constitution, we affirm on the ground that plaintiff has not stated a claim upon which relief can be granted under Rule 12 (b) (6) of the Federal Rules of Civil Procedure. See Bell v. Hood, supra; Shaffer v. Jordan, 9 Cir., 1954, 213 F.2d 393, 396-397.
Affirmed.